internal_revenue_service number release date index number -------------------- ------------------------------------ ----------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-120120-09 date september legend company state date a date b ---------------------------------------------------------------------------------------------- -------------------------- ------------------------------------- -------------------------- -------------------------- number a number b -- -- number c ---- insurer ---------------- number d ---- number e ------------- number f ------------- reinsurer a number g reinsurer b -------------------------------------------------- ------------- ---------------------------------------------------------------------- plr-120120-09 number h -- number i -------- dear ----------------- this is in response to the letter submitted on behalf of company dated date primarily requesting a ruling under sec_831 relating to company’s status as an insurance_company for federal_income_tax purposes specifically the company has requested rulings that the reinsurance arrangement involving company is insurance for federal_income_tax purposes and company is an insurance_company for federal_income_tax purposes facts company was incorporated in state on date a company became licensed by state as a captive_insurance_company on date b all of the stock of company is owned by a group of number a individuals these individuals also own number b entities which in turn own number c franchises in a single industry each of the number b entities entered into two separate contracts with insurer an entity unrelated to company in an effort to secure insurance covering workers’ compensation general liability property automobile and crime risks for purposes of this letter_ruling it is assumed that insurer is an insurance_company as defined in sec_816 one contract covers workers’ compensation risks while the other contract covers general liability property automobile and crime risks pursuant to these contracts insurer would reimburse each of the entities up to a specified dollar amount for its losses associated with the types of risks set forth above in exchange for a premium company represents that insurer performs the underwriting on all contracts issued to the number b entities company represents that number d other entities in the same industry entered into contracts that are identical in all material respects to the contracts entered into between insurer and the number b entities insurer retains the exposure for all specified losses in excess of number e dollars up to limits specified in each contract per occurrence for all risks except losses related to crime for crime risks insurer retains exposure for all specified losses in excess of number f dollars up to a stated maximum amount set forth in the contract the remaining risks for all types of coverage covered by the policies issued by insurer to the number b entities as well as the number d entities are ceded by insurer to reinsurer a reinsurer a which is unrelated to company is assumed for purposes of this letter_ruling to be an insurance_company as defined in sec_816 plr-120120-09 reinsurer a retains the first number g dollars of risk exposure for all risks covered by the contracts issued by insurer to each of the number b entities as well as the number d entities through a retrocession agreement reinsurer a cedes number f dollars in excess of the first number g dollars to reinsurer b reinsurer b is a foreign segregated cell insurance_company that provides quota share reinsurance to company and number h other entities unrelated to company covering the entire layer of risks ceded by reinsurer a in exchange for a portion of the overall premium pursuant to the quota share reinsurance arrangement company reimburses reinsurer b for a proportional share of its losses that are covered by the contracts underwritten by insurer for purposes of this ruling it is assumed that reinsurer b is an insurance_company as defined in sec_816 company has represented that its sole business is the reinsuring of risks pursuant to the quota share agreement company further represents that it complies with the minimum capital and surplus requirements mandated by the laws of state files annual statements with the insurance regulatory agency of state and complies with state’s requirements for filing premium tax returns in addition company represents that none of its owners guarantee its performance under the quota share reinsurance arrangement law and analysis requested ruling neither the code nor the regulations define the terms insurance or insurance_contract in the context of property and casualty insurance the supreme court of the united_states has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk revrul_2007_47 2007_2_cb_127 in addition the arrangement must constitute insurance in the commonly accepted sense see eg 988_f2d_1135 fed cir 979_f2d_162 9th cir risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the plr-120120-09 payment of such as claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir courts have recognized that risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks 881_f2d_247 6th cir see also ocean drilling and exploration co f 2d pincite risk_distribution involves spreading the risk of loss among policyholders 797_f2d_920 10th cir r isk distributing means that the party assuming the risk distributes his potential liability in part among others the commonly accepted sense of insurance derives from all the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that known to be insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law amerco t c pincite the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1135 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v commissioner 49_fedclaims_42 in the present situation there is risk shifting and risk_distribution risk of loss for various property and casualty risks faced by the number b entities and the number d entities was shifted to insurer when each entered into the contracts with insurer pursuant to these contracts insurer would reimburse each of the entities up to a specified dollar amount for its losses associated with the types of risks set forth above in exchange for a premium thus each of the number b entities’ and the number d entities’ risk of loss was shifted to insurer moreover there is risk_distribution in the arrangement described above there are multiple insureds none of whom control company and company provides those insureds with coverage the insureds are in the same industry and each has been issued policy forms that are identical in all material respects in addition there are a sufficient number of unrelated insureds such that no one insured is paying for a significant portion of its own risks thus a sufficient level of risk_distribution of homogenous risks has been achieved through this arrangement as stated above company is solely in the business of reinsuring of risks pursuant to the quota share reinsurance arrangement reinsurance is commonly thought of as a contract whereby one insurer transfers or ‘cedes' to another insurer all or part of the risk plr-120120-09 it has assumed under a separate or distinct policy or group of policies in exchange for a portion of the premium in essence reinsurance is insurance for insurance_companies couch on insurance and this view of reinsurance has been shared in the context of litigation concerning federal income taxes see eg 491_us_244 here the quota share arrangement between reinsurer b and company has all the hallmarks of reinsurance as such the arrangement between company and reinsurer b constitutes insurance for federal_income_tax purposes requested ruling sec_831 of the internal_revenue_code provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company sec_831 provides that for purposes of sec_831 the term_insurance company has the meaning given to such term by sec_816 under sec_816 the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies as stated above it is assumed for purposes of this letter_ruling that insurer reinsurer a and reinsurer b are insurance_companies as defined in sec_816 furthermore company has represented that its sole business is the reinsuring of risks pursuant to the quota share arrangement with reinsurer b therefore because company’s only business is the reinsuring of risks underwritten by insurance_companies it is an insurance_company for federal_income_tax purposes conclusion based solely on the information submitted and the representations made we conclude that the arrangement between company and reinsurer b is insurance for federal_income_tax purposes in addition based on the information submitted and the representations made and based on the assumptions that insurer reinsurer a and reinsurer b are insurance_companies within the meaning of sec_816 we conclude that company is in the business of reinsuring risks underwritten by insurance_companies and will be treated as an insurance_company taxable under sec_831 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion has been requested and none has been expressed as to whether insurer reinsurer a and reinsurer b are insurance_companies within the meaning of sec_816 furthermore no opinion has been requested and none has been expressed as to whether reinsurer b is an entity for federal_income_tax purposes plr-120120-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s donald j drees jr senior technician reviewer branch financial institutions products
